WALLACH, Judge,
dissenting:
While I concur in most of this excellently reasoned opinion, I must, respectfully, dissent regarding the majority’s finding that we lack jurisdiction to hear an appeal from denial of a Fed.R.Civ.P. 56 motion for summary judgment because of the fact intensive nature of desegregation cases. The majority states:
We are supplied on this appeal with facts provided by affidavits and reports to the district court. We are not supplied with facts found by the district court. Our normal way of adjudication is first the facts, then the decision of the district court, then the appeal. In a case where the facts are critical, we cannot change this order of business.
Rule 56(c), however, entitles a moving party to a summary judgment, whenever “the pleadings, depositions, answers to interrogatories and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”
Rule 56(e) requires that an affidavit opposing a motion for summary judgment “... shall set forth such facts as would be admissible in evidence.” Those facts must be admissible under the rules governing admission of evidence. Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th Cir.1989).
To survive summary judgment, the non-moving party must produce evidence of sufficient caliber or quantity to allow a rational trier of fact to produce a verdict in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). No genuine factual issue exists for trial where a nonmoving party rests on mere allegations or denials, or shows “some metaphysical doubt.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
Rule 56(e) provides that judgment “shall be entered” against the nonmoving party unless affidavits or other evidence “set forth specific facts showing that there is a genuine issue for trial.” The object of this provision is not to replace conclusory allegations of the complaint or answer with conclusory allegations of an affidavit.
Lujan v. National Wildlife Fed’n, 497 U.S. 871, 888, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990). (Emphasis added).
The majority identifies only two issues remaining for trial, viz., 1) whether there still exist vestiges of the racism which justified paragraph 13 of the consent decree, and 2) whether that paragraph is necessary to remove any remaining vestiges. If such vestiges do not still exist then the second issue is moot.
The majority notes, however, that:
The School District’s affidavits assert that vestiges of segregation do remain. Information on this point is particularly within the knowledge and control of the School District. It will be incumbent upon it at trial to produce evidence more concrete than the conclusory statements in its affidavits.
I dissent because I believe the majority is correct in its evidentiary analysis. The School District’s statements in the Affidavits it provided in opposition to Appellees’ Motion were conclusory on this key remaining issue. As a result neither the trial judge nor we had before us any genuinely contested facts sufficient either to create a genuine issue, or to deprive an appellate court of jurisdiction.
Accordingly, because I agree with the rest of the majority’s analysis, I believe the trial court’s denial of summary judgment must be reversed.